Name: Decision No 1/85 of the EEC-Switzerland Joint Committee - Community Transit - of 24 June 1985 amending Appendix II to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Decision
 Subject Matter: parliamentary proceedings;  tariff policy;  European construction;  Europe
 Date Published: 1985-08-06

 Avis juridique important|21985D0806(02)Decision No 1/85 of the EEC-Switzerland Joint Committee - Community Transit - of 24 June 1985 amending Appendix II to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit Official Journal L 209 , 06/08/1985 P. 0009 - 0014 Spanish special edition: Chapter 02 Volume 14 P. 0054 Portuguese special edition Chapter 02 Volume 14 P. 0047 DECISION No 1/85 OF THE EEC-SWITZERLAND JOINT COMMITTEE - Community transit - of 24 June 1985 amending Appendix II to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (a) thereof, Whereas the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure has been amended, notably in order to simplify the documentation used in the Community rail transit procedure; further to allow signatures to be dispensed with, under certain conditions, where Community transit declarations are made out using computerized procedures; to extend to all modes of transport the simplified procedure for the issue of the internal Community transit document T2L; to adjust, with respect to goods liable to give rise to an increase in the flat-rate guarantee, the level of that guarantee to that of the charges applicable; to make the text of the Regulation more homogeneous so far as the items appearing in all languages are concerned; Whereas the above Regulation is contained in Appendix II to the Agreement; whereas that Appendix should therefore be amended; Whereas Decision No 1/81 of the Joint Committee amended the aforementioned Appendix II with a view to certain changes to the flat-rate guarantee system; whereas that Decision is applicable until 30 June 1985; whereas it has been found necessary to extend the application of that Decision beyond that date, HAS DECIDED AS FOLLOWS: Article 1 Appendix II to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit is hereby amended as follows: 1. Article 4 is replaced by the following: ["Article 4 Without prejudice to any measures of simplification applicable, the customs document for the dispatch of goods to another Member State of the Community or the customs document for the exportation or re-exportation of goods out of the customs territory of the Community or any document having equivalent effect shall be presented to the office of departure together with the Community transit declaration to which it relates. For the purposes of the preceding subparagraph, declaration of dispatch or the export or re-export declaration on the one hand, and the Community transit declaration on the other, may be combined on a single form."] 2. the following Article 13b is inserted: ["Article 13b 1. Control Copy T No 5 may be issued retroactively on condition that: - the person concerned is not responsible for the failure to apply for or to issue this document when the goods were dispatched, - the person concerned furnishes proof that the Control Copy T No 5 relates to the goods in respect of which the dispatch or export formalities were completed, - the person concerned produces the documents required for the issue of the Control Copy T No5, - it is established to the satisfation of the competent customs authorities that the retroactive issue of the control Copy T No 5 cannot give rise to the securing of financial benefits which would not be due considering the transit procedure which may have been used, the customs status of the goods and their use and/or destination. 2. Where the Control Copy T No 5 is issued retroactively, it shall bear in red one of the following forms of wording: "Udstedt efterfÃ ¸lgende" "NachtrÃ ¤glich ausgestellt" »Ã Ã ªÃ ¤Ã ¯Ã ¨Ã Ã ­ Ã ¥Ã ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­ « "Issued retroactively" "DÃ ©livrÃ © a posteriori" "Rilasciato a posteriori" "Achteraf afgegeven" Moreover, the person concerned shall enter on such Control Copy T No 5 the identity of the means of transport by which the goods were dispatched, the date of departure and, if appropriate, the date on which the goods were produced to the office of destination. 3. The Control Copy T No 5 issued retoactively may be endorsed by the competent customs office of the Member State of destination only where this office establishes that the goods covered by the document in question have been used for the prescribed purpose and/or have reached the destination laid down or prescribed by the Community measure on the importation, exportation or movement within the Community of those goods."] 3. Article 40 is replaced by the following: "Article 40 The railway authorities shall ensure that consignments carried under the Community transit procedure are indentified by labels bearing a pictogram, a specimen of which is shown in Annex XIV. The labels shall be affixed to the International Consignment Note or to the International Express Parcels Consignments Note and to the relevant railway wagon in the case of a full load or, in other cases, to the package or packages." 4. Article 50g is replaced by the following: "Article 50g The transport undertaking shall ensure that consignments carried under the Community transit procedure are identified by labels bearing a pictogram a specimen of which is shown in Annex XIV. The labels shall be affixed to the Community Transit Transfer Note and to the large container or containers concerned". 5. Article 59 (1) is replaced by the following: "1. The authorized consignor shall, not later than the time of dispatching the goods, enter on the front of copies 1, 2 and 3 of the duly completed declaration T1 or T2 in the space marked " Control by office of departure" particulars of the period within which the goods must be produced at the office of destination and of the identification measures applied and one of the following endorsements: "Forenklet procedure", "Vereinfachtes Verfahren", »Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´Ã ¥Ã µÃ ¬Ã Ã ­Ã § Ã ¤Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã Ã ¡ «, "Simplified procedure", "ProcÃ ©dure simplifiÃ ©e", "Procedura semplificata", "Vereenvoudigde regeling".". 6. The following Article 60a is inserted after Article 60: "Article 60a 1. The customs authorities may authorize the authorized consignor not to sign T1 and T2 declarations bearing the special stamp referred to in Annex XV and drawn up by an electronic or automatic data-processing system. This authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is the principal for all Community transit operations effected under the cover of T1 or T2 documents bearing the special stamp. 2. T1 and T2 documents drawn up in accordance with paragraph 1 shall contain in the box reserved for the principal's undertaking one of the following forms of wording: "Fritaget for underskrift" "Freistellung von der Unterschriftsleistung" »Ã Ã ¥Ã ­ Ã ¡Ã °Ã ¡Ã ©Ã ´Ã ¥Ã Ã ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡Ã ¶Ã  « "Signature waived" "Dispense de signature" "Dispensa della firma" "Van ondertekening vrijgesteld"." 7. Article 74 is replaced by the following: ["Article 74 1. Document T2L shall be made out in triplicate in respect of goods eligible for a refund on exportation to third countries under the common agricultural policy which are routed to the Member State of destination otherwise than by air, in such a way that part of the journey is outside the customs territory of the Community. The original and one copy shall be returned to the person concerned and the second copy shall be retained by the issuing office. A customs office issuing a T2L document in triplicate shall enter on each copy one of the following forms of wording: "Udstedt i 3 eksemplarer" "In drei Exemplaren ausgestellt" »Ã Ã ªÃ ¤Ã ©Ã ¤Ã ¼Ã ¬Ã ¥Ã ­Ã ¯ Ã ³Ã ¥ Ã ´Ã ±Ã Ã ¡ Ã ¡Ã ­Ã ´Ã Ã ´Ã µÃ °Ã ¡ « "Issued in triplicate" "DÃ ©livrÃ © en trois exemplaires" "Rilasciato in tre esemplari" "In drie exemplaren afgegeven". For the purposes of the first subparagraph, goods loaded in a seaport of a Member State for unloading in a seaport of another Member State shall be deemed not to have left the customs territory of the Community provided that the sea crossing is covered by a single transport document. 2. In the Member State of destination, the original and the copy returned to the person concerned shall be produced to the office referred to in Article 72. This office shall stamp the copy and return it to the issuing office for verification purposes. It shall be informed of the result thereof only if an irregularity is established."] 8. Article 75 is amended as follows: - the figure 1 preceding the first paragraph is deleted, - paragraph 2 is hereby repealed. 9. Article 77 (2) is replaced by the following: "2. Not later than on consignment of the goods, the authorized consignor shall complete the form T2L and sign it. In addition, he shall enter in the space reserved for the customs certificate the name of the responsible customs office, the date of completion of the document, such particulars of export documentation as are required by the Member State of exportation and one of the following endorsements: "Forenklet procedure", "Vereinfachtes Verfahren", »Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´Ã ¥Ã µÃ ¬Ã Ã ­Ã § Ã ¤Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã Ã ¡ «, "Simplified procedure", "ProcÃ ©dure simplifiÃ ©e", "Procedura semplificata", "Vereenvoudigde regeling".". 10. in Annex VII, the distinguishing abbreviations EF, EG, EK, EC, CE appearing in the heading of the transit advice note are deleted; 11. in Annex VIII, the distinguishing abbreviations EF, EG, EK, EC, CE appearing in the heading of the receipt are deleted; 12. Annex XIII is replaced by Annex B to this Decision; 13. Annex A to this Decision is added as Annex XIV. Article 2 Forms conforming with the specimens in Annexes VII and VIII to Appendix II, as in force prior to 1 January 1985, may continue to be used until 31 December 1987. Article 3 The validity of Decision No 1/81 of the Joint Committee, as last extended by Decision No 1/83, is hereby extended until 31 December 1987. Article 4 This Decision shall enter into force on 1 July 1985. Done at Brussels, 24 June 1985. For the Joint Committee The President F.KLEIN ANNEX A "ANNEX XIV Label(Articles 40 and 50g) >REFERENCE TO A GRAPHIC> Colour: black on green." ANNEX B "ANNEX XIII List of goods which when transported give rise to an increase in the flate-rate guarantee>TABLE POSIITON>